Citation Nr: 1748019	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  12-19 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Entitlement to an initial compensable rating prior to May 22, 2015, and in excess of 10 percent from May 22, 2015, for bilateral hearing loss.

2. Entitlement to service connection for residuals of pneumonia, bronchitis, an upper respiratory infection (URI), and sinusitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 1976, June 1979 to May 1990, and June 1990 to April 1998.

This appeal arises to the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The Veteran filed notices of disagreement in January 2011, contesting the noncompensable rating assigned for the bilateral hearing loss, and the denial of service connection for his claim of residuals of pneumonia, bronchitis, and URI.  The RO furnished the Veteran a statement of the case in May 2012.  The Veteran filed a substantive appeal (VA Form 9) in July 2012.

In a March 2017 rating decision, the RO increased the rating for bilateral hearing loss from noncompensable to 10 percent disabling, effective May 22, 2015.

The Veteran was provided with a Board hearing in Washington, D.C., in June 2017.  A transcript of that hearing is of record.

Due to the rating actions taken in the March 2017 rating decision, the RO has engaged in "staged" ratings; in that, the RO has assigned ratings for separate periods of time for different levels of compensation during the course of the Veteran's appeal.  As the Veteran has not expressed his satisfaction with the ratings assigned for his bilateral hearing loss, for the relevant periods on appeal, the question for consideration is the propriety of the "staged" ratings assigned during the course of this appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999) (initial staged ratings).  Therefore, the issue on appeal is phrased to reflect that "staged" ratings have been assigned, and that each staged period remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).
Additionally, as the Veteran indicated at the June 2017 Board hearing that he suffers from sinus problems that are related to his service, the Board has recharacterized the issue as seen on the title page.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The issue of entitlement to service connection for residuals of pneumonia, bronchitis, URI, and sinusitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to May 22, 2015, the Veteran's service-connected hearing loss of the right ear has been manifested by no more than auditory acuity Level I and hearing loss of the left ear has been manifested by no more than auditory acuity Level II; there was no exceptional or unusual feature associated with the Veteran's hearing loss disability.

2. Since May 22, 2015, the Veteran's service-connected hearing loss of the right ear has been manifested by no more than auditory acuity Level III and hearing loss of the left ear has been manifested by no more than auditory acuity Level III; there was no exceptional or unusual feature associated with the Veteran's hearing loss disability.


CONCLUSIONS OF LAW

1. The criteria for a compensable evaluation for bilateral hearing loss prior to May 22, 2015, are not met.  38 U.S.C.A. §§ 1155, 1160(a)(3), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321(b)(1), 3.383(a)(3), 4.1, 4.2, 4.7, 4.21, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2016).

2. The criteria for an evaluation in excess of 10 percent for bilateral hearing loss from May 22, 2015, are not met.  38 U.S.C.A. §§ 1155, 1160(a)(3), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321(b)(1), 3.383(a)(3), 4.1, 4.2, 4.7, 4.21, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  

VA's duty to notify was satisfied by a letter sent in December 2009, prior to the initial rating decision.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Also, it is well to observe that once service connection is granted, the claim is substantiated and further notice as to the "downstream" elements concerning the initial ratings and effective dates is not required.  See Dingess v. Nicholson, 19 Vet. App. 273, 490-491 ((2006); see also Hartman v. Nicholson, 438 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and relevant post-service treatment records and providing an examination when necessary.  38 U.S.C.A §5103A (West 2014); 38 C.F.R. §3.159 (2016).  Here, VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits.  The Veteran has been medically evaluated in conjunction with his claims.  All identified and available treatment records have been secured.
The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Rules and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. §1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 C.F.R., Part 4.

The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. § 4.1;  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  However, where the question for consideration is the propriety of the initial rating assigned after the grant of service connection, an evaluation of the record evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged ratings" are required.  See Fenderson v. West, 12 Vet. App. 119,126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  Thus, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Board shall give the benefit of the doubt to the claimant. 38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102, 4.3. 

The Board has considered the entire record, including the Veteran's VA clinical records.  These show complaints and recommendations for treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F. 3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.


Factual Background

The Veteran was granted service connection for bilateral hearing loss with a noncompensable rating effective November 20, 2009.  In a March 2017 rating decision, the RO increased the rating to 10 percent disabling for the Veteran's bilateral hearing loss.

The Veteran was provided with a VA audiological examination in January 2010 which produced the following results:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right  Ear
25
25
40
55
55
Left Ear
25
20
45
65
60

Puretone Threshold Average of 1000 Hz - 4000 Hz
Right Ear
44
Left Ear
48

Speech Recognition
Right Ear
92%
Left Ear
88%

The January 2010 VA examiner diagnosed the Veteran with mild to moderately severe high frequency sensorineural hearing loss in both the right and left ear.  The examiner noted that the effect of the condition on the Veteran's usual occupational and daily condition is difficulty hearing voices, music and voiceovers.  

The Veteran was provided with another VA audiological examination in June 2012 which produced the following results:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right  Ear
25
40
50
50
50
Left Ear
25
45
55
60
55


Puretone Threshold Average of 1000 Hz - 4000 Hz
Right Ear
48
Left Ear
54

Speech Recognition
Right Ear
96%
Left Ear
88%

The Veteran was most recently provided with a VA audiological examination in March 2017 which produced the following results:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right  Ear
35
50
65
75
75
Left Ear
35
35
70
70
70

Puretone Threshold Average of 1000 Hz - 4000 Hz
Right Ear
66
Left Ear
66

Speech Recognition
Right Ear
86%
Left Ear
88%

The March 2017 VA examiner diagnosed the Veteran with sensorineural hearing loss in both the right and left ear.  The examiner noted that the functional impact of the Veteran's hearing loss was that he cannot hear soft voices with the hearing aids.  The Veteran also reported that without the hearing aids he cannot hear his wife, TV, or radio.

The Veteran underwent private audiology examinations in May 2015 and February 2017. The Board notes, however, that in order for an audiometry examination to be valid for rating purposes, it must conform to the requirements of 38 C.F.R. § 3.385. In relevant part, this regulation requires that the Maryland CNC be used to assess the Veteran's speech discrimination ability. The private examination reports of record do not reflect that such testing was used.  Therefore, the Board cannot use the results of the May 2015 or February 2017 audiometry examinations to evaluate the severity of the Veteran's bilateral hearing loss.  In so finding, the Board acknowledges that when VA concludes that a private medical examination report is unclear or insufficient in some way, and it reasonably appears that a request for clarification could provide relevant information that is otherwise not in the record and cannot be obtained in some other way, the Board must either seek clarification from the private examiner or the claimant or clearly and adequately explain why such clarification is unreasonable.  See Savage v. Shinseki, 24 Vet. App. 259, 269 (2011).  The Court's holding is limited to those instances in which the missing information is relevant, factual, and objective-that is, not a matter of opinion-and where the missing evidence bears greatly on the probative value of the private examination report. Id.  Here, unlike in the Savage case, there is sufficient contemporaneous evidence of record to evaluate the disability during the relevant period.  The Veteran was examined by the VA in January 2010, June 2012, and March 2017.

Analysis

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, or Table VIA, in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more or hearing loss with a pure tone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  Here, the Veteran's hearing loss does not meet this standard. 

The Board notes that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The VA reports of record, as a whole, reflect the Veteran's own report of the functional impact of his hearing loss.  These notations indicate that the examiners did elicit information from the Veteran concerning the functional effects of his disability as required by 38 C.F.R. § 4.1, 4.2, 4.10.  

Objective testing from the January 2010 VA examination show that the pure tone threshold average was 44 in the right ear and 48 in the left ear.  Speech audiometry was 92 percent in the right ear and 88 percent in the left ear.  Under table VI and VII, an auditory acuity of Level I in the right ear and Level II in the left ear meets the criteria for a 0 percent rating.  

Objective testing from the June 2012 VA examination show that the pure tone threshold average was 48 in the right ear and 54 in the left ear.  Speech audiometry was 96 percent in the right ear and 88 percent in the left ear.  Under table VI and VII, an auditory acuity of Level I in the right ear and Level II in the left ear meets the criteria for a 0 percent rating.  

Objective testing from the March 2017 VA examination show that the pure tone threshold average was 66 in the right ear and 66 in the left ear.  Speech audiometry was 86 percent in the right ear and 88 percent in the left ear.  Under table VI and VII, an auditory acuity of Level III in the right ear and Level III in the left ear meets the criteria for a 0 percent rating.  

The Board has considered the Veteran's arguments that he was not given an adequate examination by the VA in March 2017.  However, after having carefully reviewed the March 2017 VA examination, the Board finds that the examination report is adequate for rating purposes.

Accordingly, the Board finds that the requirements for a compensable rating prior to May 22, 2015, and a rating in excess of 10 percent from May 22, 2015, are not met based on the demonstrated levels of hearing impairment.


ORDER

Entitlement to an initial compensable rating prior to May 22, 2015, and in excess of 10 percent from May 22, 2015, for bilateral hearing loss is denied.


REMAND

Although further delay is regrettable, the Board finds additional development must be undertaken prior to adjudication of the Veteran's claim for residuals of pneumonia, bronchitis, URI, and sinusitis.

The Veteran contends that he suffers from residuals of pneumonia, bronchitis, URI, and sinusitis that he had in service.  Specifically, the Veteran claims that he spent a long time training outside in the field, which was cold and damp.  He asserts that since service, he has gotten a case of a cough or bronchitis nearly every year.  The Veteran also claims that his current sinus problems are related to the respiratory issues he had while in service.  Additionally, in a January 2010 written statement, the Veteran alleges that he was exposed to asbestos while he resided, worked, or trained in old barracks, buildings, or motor pools.  

The Veteran's service treatment records contain notations regarding diagnoses for pneumonia, URI, bronchitis, and sinusitis.  The Veteran's retirement examination in December 1997 includes a note regarding his lungs and chest and that he had a cough thought to be a nodule, felt to be benign.  The Veteran's self-report of medical history from the same time includes him noting that he was in good health except for hearing loss and a persistent cough.  The Veteran also checked "yes" for "chronic cough" in his December 1997 self-report of medical history.

The Veteran's post-service treatment records also indicate numerous accounts of respiratory problems.  The Veteran was diagnosed with pneumonia in December 2002.  He was found to have bronchitis in December 2004, August 2007, and April 2008.  He was also diagnosed with a URI in February 2006 and March 2008.    Additionally, the Veteran was found to have chronic rhinitis in August 2007 and allergic rhinitis in October 2007.  After a sleep study in September 2007, the Veteran was found to have obstructive sleep apnea (OSA).  The Veteran's record also contains multiple notations for chronic sinusitis beginning in February 2009 and ultimately leading to a surgery in March 2009 for nasoseptal reconstruction and bilateral submucous resection of the inferior turbinates.  A chest CT in June 2017 indicated asthma/COPD, and bronchiectasis.  

The Veteran was provided a VA examination in May 2010 in order to determine the nature and etiology of his claimed condition of chronic pneumonia.  The VA examiner was not able to find a diagnosis because there was no pathology to render one.  The examiner added that the Veteran does not have any complications such as cor pulmonale, right ventricular hypertrophy, pulmonary hypertension or chronic respiratory failure with carbon dioxide retention.

A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability. Shedden, Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Additionally, when the record contains a recent diagnosis of disability prior to the Veteran's filing of a claim for benefits based on that disability, the report of the diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romansky v. Shinseki, 26 Vet. App. 289 (2013).

In this case, there is evidence of diagnoses for the Veteran's claimed disabilities, as well as in-service events that could be an indication that the current disabilities may be associated with service.  However, the Board finds that there is insufficient evidence of record to decide the claim.  Accordingly, a remand is required for an examination in order to assess the precise nature and etiology of the Veteran's respiratory conditions, to include pneumonia, bronchitis, URI, and sinusitis.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination to determine the nature and etiology of the Veteran's respiratory conditions, to include pneumonia, bronchitis, URI, and sinusitis.  The electronic claims file must be made available to, and reviewed by, the examiner in conjunction with the examination.  All indicated tests must be done, and all findings reported in detail.  Based on a review of the record and examination and interview of the Veteran, the examiner should provide opinions responding to the following:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's current respiratory conditions, to include pneumonia, bronchitis, URI, and sinusitis were caused by or result from his military service?

The examiner should specifically consider the multiple notations in the Veteran's service treatment records showing that the Veteran was treated for pneumonia, bronchitis, URI, and sinusitis.  The examiner should also consider the Veteran's January 2010 written statement regarding asbestos exposure while in service.

A fully articulated rationale for each opinion requested must be set forth in the medical report.  The examiner must discuss the particulars of this Veteran's medical history and the relevant medical science applicable to this case, which may reasonably make clear the medical guidance in the study of this case.

2. The RO should then carefully review the examination report obtained to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the RO should return the case to the examiner for completion of the inquiry.

3. The RO should then readjudicate the claim on appeal in light of all the evidence of record.  If the issue remains denied, the RO should provide the Veteran a supplemental statement of the case as to the issues on appeal, and afford him a reasonable period of time within which to respond thereto.


(CONTINUED ON NEXT PAGE)








The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


